MEMORANDUM OPINION
                                         No. 04-11-00275-CR

                                         Jordan T. PHILLIPS,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR6558
                              Honorable Dick Alcala, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: June 1, 2011

DISMISSED FOR WANT OF JURISDICTION

           Appellant appeals from the trial court’s order altering and amending the conditions of his

deferred adjudication community supervision. This court does not have jurisdiction to consider

an appeal from an order altering or modifying community supervision conditions. Basaldua v.

State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112, 113 (Tex.

App.—San Antonio 1995, no pet.). On May 13, 2011, we ordered appellant to show cause why

this appeal should not be dismissed for want of jurisdiction.          Appellant’s attorney filed a
                                                                             04-11-00275-CR


response on May 23, 2011, agreeing that we lack jurisdiction over this appeal. We therefore

dismiss the appeal for want of jurisdiction.

                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-